Citation Nr: 1119483	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-18 793	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The Veteran had active duty from November 1999 to November 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for a low back condition and PTSD.

These matters were remanded by the Board in October 2010.

The issue of entitlement to service connection for a psychiatric disability to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDING OF FACT

There is a nexus between a current lumbar spine disability namely lumbar dextroscoliosis, and service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for lumbar spine disability, namely lumbar dextroscoliosis, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating this claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  3838 U.S.C.A. §  U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that he suffers from a lumbar spine disability as a result of carrying heavy packs during service.

A May 1999 service entrance examination was negative for any relevant abnormalities and the Veteran denied recurrent back pain in an accompanying Report of Medical History (RMH).  Complaints of back pain were noted in December 1999 and a diagnosis of pneumonia was made.  An October 2003 service discharge examination noted a history of mechanical low back pain, which was a "recurring problem."  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to a back disability.

Service personnel records document the Veteran's training and assignment as a Reconnaissance Marine.

In a November 2005 VA initial visit treatment note, complaints of low back pain since 2002 after carrying packs were reported.  He woke in the morning with pain and used 800 mg ibuprofen to treat the pain.  This pain occasionally radiated down the right leg and occurred one to two times per year.  Weakness or numbness in the legs was denied.  An assessment of lumbago (or low back pain) was made.

A January 2006 VA orthopedic examination reflects the Veteran's reports of injuring his lower back during service after carrying excessive weight, including his backpack, which weighed between 70 and 80 pounds.  He was seen by a physician during service and given Motrin but no X-rays were taken.  Surgeries, injections or physical therapy were denied.  Current symptoms include a constant, dull pressure in his lower back that occasionally radiated into his right and left buttocks as well as an occasional sharp pain with bending straight over.  

He rated the dull pressure as "7/10" and the sharp pain was "10/10."  There was stiffness every morning "in midday" in his lower back.  Paresthesias in his bilateral buttocks and occasionally in his feet were reported.  Edema, instability, locking, decreased range of motion, bowel or bladder problems and the use or an assistive device or brace were denied.  There were flare-ups every month lasted approximately one half hour and during which he was confined to bed.  He had missed six days of work the previous year secondary to back pain and had difficulty lifting patients at work.  To treat his pain, he used his father's prescription Motrin.

On physical examination the examiner found the Veteran's spine to be in alignment with some tenderness to palpation.  Musculature was within normal limits without edema or spasms.  His gait was normal and his posture was erect.  He was able to heel walk, toe walk and tandem walk without effort and was able to squat walk and duck walk.  Straight leg testing reveals pain in the hamstrings bilaterally.  Muscle strength was "5/5," deep tendon reflexes were 2+, there was full sensation and positive toe proprioception.  An accompanying lumbar X-ray reveals normal preservation of the vertebral body height and disc space height.  Following this examination and a review of the Veteran's claims file, a diagnosis of minimal dextroscoliosis of the thoracolumbar junction was made.  The examiner noted that other than this diagnosis, "the examination did not rise to the level of a clinical diagnosis."

A January 2011 VA orthopedic examination reflects the Veteran's reports of lower back pain that did not radiate.  Hospitalizations, incapacitating episodes, a history of flare-ups or the use of assistive devices were denied.  He reported working for a chemical plant moving 50-gallon drums.  He was noted to walk into the examination room with a good gait and posture and without a pelvic tilt or limp.  

He was able to transfer from the chair to the examining table without any difficulty and was able to remove his trousers and shoes without difficulty.  Range of motion testing was negative for pain, weakness, fatigue or lack of endurance for all motion tested.  Straight leg testing reveals pain in his right posterior leg but not his back.  He was able to stand on his toes four times, rotate back to his heels four times without pain, weakness, fatigue or lack of endurance.  Half a squat was performed four times without pain, weakness, fatigue or lack of endurance.  There was no indication of any motor or sensory deficit in this examination.  The examiner noted that he had reviewed the Veteran's claims file twice and that the Veteran's present complaints did not rise to the level of the diagnosis.  This examination was normal and there was no functional impairment shown.  


Analysis

The Veteran has a current disability as he has been diagnosed as having dextroscoliosis of the thoracolumbar junction.  Although the January 2011 VA orthopedic examination was found to be normal and that the Veteran's subjective complaints did not rise to the level of diagnosis, a disability had been diagnosed in the January 2006 VA examination.  The requirement that a current disability manifest at some point after the claim is filed, is therefore satisfied.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim).

In order for the current lumbar spine disability to be recognized as service connected, the competent and credible evidence must show a link between this condition and an in-service injury or disease or that arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.307; Shedden and Hickson, supra.  

Service treatment records document the Veteran's complaints of low back pain.  The Veteran's reports of carrying heavy packs during service are consistent with the nature and circumstances of his service.  Hence, the record demonstrates an in-service injury.

In addition, the Veteran has credibly and competently reported a continuity of symptomology and the available clinical evidence suggests such continuity.  He filed his claim less than one year after service and reported a continuity of symptoms when first seen by VA approximately two years after service.  Neither the January 2006 VA examiner nor the January 2011 VA examiner offered an opinion regarding the etiology of the dextroscoliosis.  No other competent medical opinions have been submitted.  The only evidence regarding a nexus consists of the reports of a continuity of symptoms.

Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for a lumbar spine disability, namely lumbar dextroscoliosis, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a lumbar spine disability, namely lumbar dextroscoliosis, is granted.



REMAND

The Board's October 2010 remand instructed that a VA psychiatric examination be conducted to determine the etiology of any current psychiatric disorder.  Such an examination was requested in November 2010 and notice of this examination was apparently mailed to the Veteran.  Both the Board's October 2010 remand and an October 2010 letter to the Veteran were mailed to the same address as examination notice, and the Board's mailings were returned by United States Postal Service as undeliverable in November 2010.

In January 2011, the Veteran was contacted via telephone to confirm his current address.  He reported that his address was located on a different street.

The VA psychiatric examination was rescheduled for February 2011 but notice of this examination was forwarded to the Veteran at his former address.  The Veteran failed to report for this examination.

The record suggests that the Veteran has not received notification of either the scheduled November 2010 or February 2011 VA psychiatric examinations.  Another remand is required to ensure that a VA psychiatric examination is conducted in accordance with the Board's October 2010 remand.

The Veteran is notified that this examination is necessary to evaluate his claim.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

The Veteran contends that he has PTSD as the result of assaults by drill instructors who sought to make an example of him.  VA regulations provide that VA will not deny a PTSD claim based on personal assault without first providing notice to the claimant that credible supporting evidence of the claimed stressor can consist of evidence other than service department records.  75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(5)) (formerly 38 C.F.R. § 3.304(f)(4)).  The Veteran was provided with a PTSD questionnaire that may have put him on notice of this information, but he has not been provided the specific notice specified in the regulation.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should send the Veteran a letter advising him that evidence from sources other than service records or evidence of behavior changes might constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  Following completion of the above development, the RO/AMC should arrange for the Veteran to be given an examination to determine the etiology of all of his current psychiatric disorders.  The examiner should review the claims file and note such a review in the examination report or addendum.

If PTSD is diagnosed, the examiner should identify the stressors supporting such a diagnosis.

If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.

With respect to any other acquired psychiatric disorders found to be present, the examiner should provide an opinion as to whether it was at least as likely as not (50 percent probability or more) that the disorder originated while the Veteran was serving on active duty or was otherwise related to service.

If PTSD was diagnosed on the basis of an in-service personal assault, the examiner should provide an opinion as to whether there was evidence of behavior changes in response to the assault.

The examiner should opine as to whether it was at least as likely as not (50 percent probability or more) that any current psychiatric disability other than PTSD had its onset in service or was otherwise the result of a disease or injury in service.

The examiner must provide a rationale for each opinion.

If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be provided.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be considered in formulating any opinions.

3.  The RO/AMC should review the examination report(s) to ensure that it (they) contain the information requested in this remand and are otherwise complete.

4.   If the claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


